Citation Nr: 1309160	
Decision Date: 03/19/13    Archive Date: 04/01/13

DOCKET NO.  08-36 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a back condition, including as secondary to the service-connected arthrosis of the right knee.

2.  Entitlement to service connection for a right hip condition, including as secondary to the service-connected arthrosis of the right knee.

3.  Entitlement to an increased rating for arthrosis of the right knee, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Kenneth L. LaVan, Esquire


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran served on active duty from November 1976 to November 1980.  This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from April 2006 and August 2008 rating decisions by the Department of Veterans Affairs (VA) Regional Office in Atlanta, Georgia (RO). 

The appeal is remanded to the RO.  


REMAND

Based upon its review of the Veteran's claims file, the Board finds that the duty to assist the Veteran has yet to be fully met with regard to these claims.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2012). 

VA's duty to assist includes the conduct of a thorough and comprehensive medical examination.  Robinette v. Brown, 8 Vet. App. 69, 76 (1995).  This includes providing a new medical examination when a Veteran asserts or provides evidence that a disability has worsened and the available evidence is too old for an adequate evaluation of the current condition.  Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993); see also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (finding that the Board should have ordered a contemporaneous examination of Veteran because a 23-month old exam was too remote in time to adequately support the decision in an appeal for an increased rating). 

In this case, the Veteran last underwent VA examination in conjunction with his claim for an increased rating for his right knee on appeal in July 2011.  Since that time, evidence has been added to the record, which suggests that the Veteran's right knee may have worsened.  At the time of his November 2012 hearing before the Board, the Veteran stated that his right knee had considerably worsened since July 2011.  In particular, the Veteran reported that he fell frequently due to his knee instability, and that he experienced significantly limited motion.  The Veteran reported that the symptoms were worse than in July 2011, and also testified that at the time of the July 2011 examination, the examiner did not use any sort of medical instrument to measure range of motion.  A new VA examination is necessary where there is evidence, including the Veteran's statements, that his service-connected disabilities have worsened since the last examination.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); Caffrey, 6 Vet. App. at 381.  The Board therefore concludes that additional VA examination is needed to provide a current picture of the Veteran's service-connected right knee disability, to include any range of motion, instability, scarring, or other residual disabilities.  38 C.F.R. §§ 3.326, 3.327 (2012). 

With regard to the claims for service connection for back and right hip disabilities, the Veteran has not been afforded a VA examination to determine the nature of any current back or hip disabilities, or the cause of such disabilities.  The Veteran reported at his hearing that he experienced problems with both his back and his right hip at the time of his fall in service that resulted in the service-connected right knee disability.  He also reported that he believed his right knee disability caused him to walk with an altered gait, thereby adversely affecting his back and right hip.  VA is obliged to provide an examination or obtain a medical opinion if the evidence of record: contains competent evidence that the claimant has a current disability, or persistent recurrent symptoms of a disability; and establishes that the Veteran experienced an injury or disease in service; indicates that the claimed disability or symptoms may be associated with the established injury or disease in service or with another service-connected disability, but does not contain sufficient medical evidence for VA to make a decision on the claim.  See 38 C.F.R. § 3.159 (c)(4) (2012).  The threshold for finding that there "may" be a nexus between current disability or persistent or recurrent symptoms of disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v Nicholson, 20 Vet. App. 79 at 83 (2006). 

Under the circumstances, the Board finds that the duty to assist requires that the Veteran be scheduled for a VA examination in response to his claims for service connection for a back disability and for a right hip disability, including a determination as to whether he has current disabilities associated with his in-service fall, or associated with his already service-connected right knee disability.  38 C.F.R. § 3.159.

Accordingly, the case is remanded to the RO for the following action:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claim, to include any VA or non-VA evidence.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

2.  The Veteran must be afforded an examination to determine the current severity of his service-connected arthrosis of the right knee.  The claims file and all records on Virtual VA must be made available to the examiner, and the examiner must specify in the examination report that the claims file and Virtual VA records have been reviewed.  The examiner must specify the dates encompassed by the Virtual VA records that were reviewed.  All indicated testing must be conducted.  The examiner must conduct full range of motion studies on the service-connected arthrosis of the right knee.  The examiner must first record the range of motion on clinical evaluation, in terms of degrees with a goniometer.  If there is clinical evidence of pain on motion, the examiner must indicate the specific degree of motion at which such pain begins.  The same range of motion studies must then be repeated after at least three repetitions and after any appropriate weight-bearing exertion.  Then, after reviewing the Veteran's complaints and medical history, the examiner must render an opinion as to the extent to which the Veteran experiences functional impairments, such as weakness, excess fatigability, lack of coordination, or pain due to repeated use or flare-ups, etc.  Objective evidence of loss of functional use can include the presence or absence of muscle atrophy and/or the presence or absence of changes in the skin indicative of disuse due to the service-connected arthrosis of the right knee.  The report must be typed.

3.  The Veteran must be afforded the appropriate VA examinations to determine whether any back and right hip disabilities found are related to his military service.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  The claims file and all records on Virtual VA must be made available to the examiner, and the examiner must specify in the examination report that the claims file and Virtual VA records have been reviewed.  The examiner must specify the dates encompassed by the Virtual VA records that were reviewed.  Based on the clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must state whether any diagnosed back disability and right hip disability is related to the Veteran's active duty service, to include due to the documented fall in service.  The examiner must also state whether any diagnosed back and right hip disability is due to or aggravated by any service-connected disorder, to include arthrosis of the right knee.  A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report prepared must be typed. 

4.  The RO must notify the Veteran that it is his responsibility to report for any VA examination scheduled, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2012).  In the event that the Veteran does not report for a scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable. Copies of all documentation notifying the Veteran of any scheduled VA examination must be placed in the Veteran's claims file.

5.  The examination reports must be reviewed to ensure that they are in complete compliance with the directives of this remand.  If a report is deficient in any manner, the RO must implement corrective procedures.

6.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken above, the RO must readjudicate the Veteran's claims on appeal.  If any benefit on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review. 

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

